DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 19 and their dependent thereof, the prior of record, specifically Braun et al. (US 2020/0014105) and Xiao (US 2017/0310404) discloses a plurality of transmit antenna elements, wherein each antenna element of said plurality of transmit antenna elements is connected, respectively, via one transmission line of said plurality of transmission lines to one of said plurality of transmitters; a plurality of receivers; a plurality of receive antenna elements, wherein each receive antenna element of said receive antenna elements is connected, respectively, via one transmission line of said plurality of transmission lines to one receiver of said plurality of receivers; at least one dedicated transmitter connected to at least one dedicated receiver via a dedicated calibration transmission line.
	However, none of the prior art cited alone or in combination provides the motivation to teach obtain a delay value of a dedicated calibration transmission line of a reference antenna array system; measure the delay value of the dedicated calibration transmission line of the antenna array system; evaluate a delay change value Δdelay(xcal) by subtracting the delay value of the dedicated calibration transmission line of the reference antenna array system from the delay of the dedicated calibration transmission line of the antenna array system; calculate compensation values for cancelling the incurring electrical length change of each pair (i,j) of transmit-receive transmission lines of the antenna array system wherein the calculation is based on the evaluated delay change Δdelay(xcal); and calibrate the antenna array system using the calculated compensation values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648